DETAILED ACTION
Claims 1-12 and 15-22 are currently pending in this Office action.  Claims 5-12 and 15-20 are withdrawn as being directed to a non-elected method and/or species.  Claims 13 and 14 stand canceled.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  This Office action is made FINAL because it contains new grounds of rejection which were necessitated by amendment.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS), filed on 05/07/2021 has been considered.  Please refer to Applicant's copy of the 1449 submitted herewith.

Drawings
The objections to the drawings remain applicable.  Contrary to the remarks on page 6 of applicant’s 04/14/2021 response, the original objection properly cited [0070] of the specification as needing correction.  The 04/14/2021 amendment to [0076] is not accepted because applicant incorrectly relied upon the corresponding pre-grant publication paragraph number rather than the paragraph number of the 09/23/2019 specification of the file wrapper.  The objection is reiterated below for applicant’s convenience.  Appropriate correction is required.
The drawings are objected to because Fig. 42 b) is described by [0070] of the specification as “identifying GNPs using ortho slices and color map.” The figure as presented is in grayscale, so this description is not reflected in a meaningful manner. Please note the petition requirement described below should applicant decide to correct this figure by submitting a color version. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Claim Objections
The previous objection to claim 3 is withdrawn in light of applicant’s amendment correcting the claim.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Amended claim 1 at line 4 recites “wherein the polymer nanocomposite comprises between 0.00045 wt% and 0.004 wt% graphene nanoplatelets.”  This range is not found in any of Specification ¶ 265; Figures 33, 83; or Table 12, cited on page 7 of the 04/14/2021 response.  The specification otherwise does not explicitly or otherwise implicitly support this newly claimed range.  Appropriate correction is required.

Response to Arguments
Applicant’s arguments, see pages 6–8, filed 04/14/2021, with respect to the rejection(s) of:
claims 1-4 under 35 U.S.C. 102(a)(1) as being anticipated by Hanan (US 2014/0080962 A1; hereinafter “Hanan ‘962”);
claims 1, 2, and 4 under 35 U.S.C. 102(a)(1) as being anticipated by Hanan et al. (US 2017/0009030 A1, herein after “Hanan ‘030”); 
claim 1 under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al., “Electrically conductive polyethylene terephthalate/graphene nanocomposites prepared by melt compounding,” Polymer, Vol. 51, 1191-1196 (2010);
claim 1 on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9636855 B2; and
claim 1 on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10808098 B2
have been fully considered and are persuasive.  The amendment to underlying claim 1 to specify the graphene nanoplatelet content overcomes these rejections.  Therefore, the rejections have been withdrawn.
The previous rejection of claim 3 under 35 U.S.C. 103 as being unpatentable over Hanan ‘030 is likewise withdrawn in view of the amendment to underlying claim 1.
However, upon further consideration, a new ground(s) of rejection is made below.

Claim Rejections - 35 USC § 103
Claims 1, 2, 4, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Aksay et al. (US 2012/0237749 A1).
With respect to claim 1, Aksay at claim 6 discloses a composition including poly(ethylene terephthalate) (PET) and graphene sheets.  The composition contains graphene sheets in an amount of at least about 0.0001 to about 3 weight percent (wt%) (relative to total polymer and graphene sheets).  [0038]–[0039].  The graphene sheets are graphene nanoplatelets according to [0023].
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Given that Aksay teaches a PET composition containing graphene nanoplatelets in amounts overlapping the presently claimed range, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to prepare a polymer nanocomposite containing graphene nanoplatelets in the claimed range.  Applicant has otherwise not shown the criticality of the claimed range.
With respect to claim 2, Aksay at claim 12 specifies that the graphene sheets have a surface area of from about 100 m2/g to about 2630 m2/g.
With respect to claim 4, Aksay at claim 12 specifies that the graphene sheets have a surface area of from about 100 m2/g to about 2630 m2/g.
prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Given that Aksay teaches graphene nanoplatelets with a surface area overlapping the presently claimed range, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to prepare a polymer nanocomposite in which the graphene nanoplatelets have a surface area within the claimed range.  Applicant has otherwise not shown the criticality of the claimed range.
With respect to claims 21 and 22, Aksay at claim 6 discloses a composition including PET and graphene sheets.  The composition contains graphene sheets in an amount of at least about 0.0001 wt% to about 3 wt% (relative to total polymer and graphene sheets).  [0038]–[0039].  
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Given that Aksay teaches including PET composition containing graphene nanoplatelets overlapping the presently claimed ranges, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to prepare a polymer nanocomposite containing graphene nanoplatelets in the claimed range.  Applicant has otherwise not shown the criticality of each claimed range.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Aksay et al. (US 2012/0237749 A1) as applied to claim 1 above, and further in view of Russ et al. (US 2011/0245379 A1).
Aksay teaches a polymer nanocomposite containing PET and graphene nanoplatelets, but is silent as to the average thickness of the graphene nanoplatelets.
Russ at claim 9 discloses a composition containing a polyester and about 0.001 wt% to about 10 wt% of graphene.  PET is an exemplified polyester.  [0093].  Graphene having a cross-sectional dimension of about 5 to 50 nm is especially suitable to reinforce the polymer composition.  [0102].  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Given that Aksay and Russ both teach graphene and the advantages of the graphene nanoplatelet thickness taught by Russ, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select graphene nanoplatelets having an average thickness of between about 10 nm and 20 nm in order to reinforce the composition.

Claims 1-4, 21, and 22 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Aksay et al. (US 2012/0237749 A1) in view of Russ et al. (US 2011/0245379 A1).
With respect to claim 1, Aksay at claim 6 discloses a composition including poly(ethylene terephthalate) (PET) and graphene sheets.  The composition contains graphene sheets in an amount of at least about 0.0001 to about 3 weight percent (wt%) (relative to total polymer and graphene sheets).  [0038]–[0039].  The graphene sheets are graphene nanoplatelets according to [0023].
Aksay differs from claim 1 only insofar as it teaches a content of graphene nanoplatelets that fully encompasses but is broader than the claimed range.
Russ at claim 9 discloses a composition containing a polyester and about 0.001 wt% to about 10 wt% of graphene.  PET is an exemplified polyester.  [0093].  When reinforcing a polyester, graphene is suitably included in an amount of 0.0005 wt% up to 0.002 wt%.  [0108], [0111].  Employing Graphene in these amounts imparts compositions with superior strength and toughening.  [0108], [0112].  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Given that Aksay and Russ each teaches a PET composition containing graphene nanoplatelets in amounts overlapping the presently claimed range and the advantages of the narrower range taught by Russ, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to prepare a polymer nanocomposite by selecting graphene nanoplatelets in the claimed range in order to provide a composition with superior strength and toughening.
2/g to about 2630 m2/g.
With respect to claim 3, Aksay teaches a polymer nanocomposite containing PET and graphene nanoplatelets, but is silent as to the average thickness of the graphene nanoplatelets.
Russ at [0102] teaches that graphene having a cross-sectional dimension of about 5 to 50 nm is especially suitable to reinforce the polymer composition.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Given that Aksay and Russ both teach graphene and the advantages of the graphene nanoplatelet thickness taught by Russ, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select graphene nanoplatelets having an average thickness of between about 10 nm and 20 nm in order to reinforce the composition.
With respect to claim 4, Aksay at claim 12 specifies that the graphene sheets have a surface area of from about 100 m2/g to about 2630 m2/g.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Given that Aksay teaches graphene nanoplatelets with a surface area overlapping the presently claimed range, it would have been obvious to a person having ordinary skill in the art to prepare a polymer nanocomposite in which the graphene nanoplatelets have a surface area within the claimed range.  Applicant has otherwise not shown the criticality of the claimed range.
With respect to claims 21 and 22, Aksay at claim 6 discloses a composition including PET and graphene sheets.  The composition contains graphene sheets in an amount of at least about 0.0001 wt% to about 3 wt% (relative to total polymer and graphene sheets).  [0038]–[0039].  
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPHINE L CHANG whose telephone number is (571)270-3522.  The examiner can normally be reached on Monday-Thursday 7:30 am- 5 PM, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






/JOSEPHINE L CHANG/Primary Examiner, Art Unit 1768